DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/11/2021 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/21.
	Claims 1-11 and 16-26 are examined on the merits.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s have effectively argued that Chen et al. do not anticipate the instant invention.  However, the teachings of Chen et al. are deemed relevant in rendering obvious the instant invention as presented below.

Claim Objections
Claim 25 (with regard to the elected species of SEQ ID NO:70) and claim 26 (with regard to the elected species of SEQ ID NO: 40) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection) Claims 1-11 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (BioMed Research International, 20015, Article ID 901817, 12 pages) and Schneemann et al. (Journal of Virology, 2012, Vol. 86, No. 21, pages 11686-11697).

	 *Based on guidance from the specification (see page 5), the c/el loop is located between the C-terminus of the alpha3 helix and the N-terminus of the alpha4 helix, such as the amino acid region of positions 71-82 of SEQ ID NO: 3. This region corresponds to the major immunodominant region of the hepatitis B core antigen as taught by Chen et al. (see below)

Chen et al. teach producing a fusion protein comprising inserted at amino acids 76-130 of an influenza HA2 protein to the tip of the spike of the major immunodominant region of a HBc protein (replacing amino acids 75-85) [see sections 2.2 and 3.1].  Chen et al. insert the HA (LAH) into the MIR of HBc replacing amino acids 75-85 of the HBc. [see section 2.2]  Therefor, Chen et al. teach inserting the influenza helix A at the c-terminal end of the coreN and to the N-terminal end of the coreC of the HBcAg.  Chen et al. also state that their influenza HA-HBcAg fusion protein form VLPs when combined. [see section 2.2]  In order to express this fusion protein, Chen et al. created a recombinant nucleic acid sequence.  The intent behind creating the fusion protein is to provide a VLP vaccine for multiple types of influenza viruses. [see abstract]  
However, Chen et al. do not teach specifically inserting the an immunogenic peptide from the helix A stem region of influenza HA protein located in the HA2 domain.  

Schneemann et al. teach the generation of a virus like particle which displays on the surface 180 copies of a 20 amino acid peptide from the Helix A (A-Helix) of the HA2 chain of influenza A viruses. [see figure 1 and page 11687]  Antibodies generated against these peptides exhibited cross-reactivity with other influenza HA proteins. [See Figure 7]  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Chen et al. in order to substitute the LAH with the Helix A of Schneemann et al.  One would have been motivated to do so, given the suggestion by Chen et al. that a multi-epitope portion of HA2 chain be inserted into a hepatitis core antigen in order to facilitate epitope display prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648